Citation Nr: 1038952	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to a compensable rating for an upper left 
clavicle scar, status post removal of basal cell carcinoma (BCC).

3.  Entitlement to a compensable rating for an upper anterior 
left arm scar, status post removal of BCC.

4.  Entitlement to a compensable rating for a posterior left 
shoulder scar, status post removal of BCC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1979 to August 1999.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from November 2001 and March 
2002 rating decisions by the Portland RO that granted service 
connection for lumbosacral strain (rated 10 percent) and scars on 
the upper left clavicle, upper anterior left arm, and posterior 
left shoulder (rated 0 percent).  In July 2003, the Veteran 
requested a videoconference hearing before the Board; he failed 
to appear for such hearing scheduled in April 2006.  In July 2006 
and April 2009, the case was remanded for additional development.

In a statement received in August 2006, the Veteran 
appears to be claiming secondary service connection for a 
bilateral knee disability, and in a release for medical 
records from Frankford Hospital also received in August 
2006, he refers to psychiatric disability due to personal 
assault in 1984 (at which time he was on active duty), 
raising a claim of service connection for such disability.  
These matters were referred to the RO in the April 2009 
Board remand, but have not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.





REMAND

The April 2009 Board decision and remand requested specific 
action, to include securing records of private treatment the 
Veteran received for the disabilities at issue.  He was to co-
operate in the matter by providing the appropriate releases.  It 
was also noted that the Veteran had failed to report for VA 
examinations scheduled to evaluate the disabilities at issue (and 
that the records sought would consequently be the basis for the 
determinations in the matters).  

In May 2009 the RO sent the Veteran a request for authorizations 
to secure the records sought.  When he did not respond, the case 
was returned to the Board.  Notably also, associated with the 
claims file on remand are computer records (located in another 
veteran's claims file) which indicate that the examinations 
scheduled in 2008 were cancelled because the Veteran failed to 
report.   Upon return of the case to the Board, the Board mailed 
notification to the Veteran that the case was once more before 
the Board; such notification was returned with the notation 
"Return to sender wrong address".   This is significant, as the 
Board's notification was sent to the address which was used by 
the RO to request the authorizations for the records sought in 
the April remand (as well as to notify the Veteran of the 
examinations scheduled in 2008).  Consequently, it appears likely 
that the Veteran did not receive the RO request for releases (or 
the notices of examinations scheduled in 2008).   

While the Veteran has a duty to keep VA apprised of his 
whereabouts, it would appear that some element of VA has such 
knowledge, as the Veteran receives VA periodic monthly payments 
(compensation).   When VA becomes aware that correspondence to a 
Veteran is being mailed to an erroneous address, it is also 
incumbent on VA to make some attempt to ascertain the correct 
address (information which might be available from his 
representative, a financial institution that might be receiving 
his compensation for his account by direct deposit, or perhaps 
the Social Security Administration (SSA)).  Consequently, the 
Board finds that VA's duty to assist in this case has not been 
met.  

Accordingly, the case is REMANDED for the following action:
1.  The RO should arrange for exhaustive 
development to ascertain the Veteran's 
whereabouts, i.e., his correct current 
mailing address.  If he cannot be located 
(including using the suggestions above and 
any other possible resources), it should be 
so noted for the record, and the scope of the 
search should be described in detail.  

2.  If the Veteran's whereabouts are 
discovered (and using his correct current 
mailing address) the RO should proceed to 
secure the private treatment records sought 
in the Board's April 2009 remand.  He must 
co-operate by providing the appropriate 
authorizations.  In conjunction with the 
request for authorizations, the Veteran 
should be reminded of the provisions of 
38 C.F.R. § 3.158, and advised that the 
private records are essential for the 
adjudication of his claims.  He must be 
provided the period of time specified by 
regulation (one year, i.e.) to respond.

3.  If the Veteran is located, and when the 
action specified in #2 above is completed, 
the RO should arrange for the Veteran to be 
rescheduled for the VA examinations scheduled 
in 2008 (and requested in an earlier Board 
remand) to assess the current severity of the 
disabilities at issue.

4.  The RO should then readjudicate the 
claims (applying 38 C.F.R. § 3.158 as 
appropriate, i.e., dismissing the claims 
as abandoned).  If either claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

